Citation Nr: 9930057	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  98-10 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for schizophrenia. 

2.  Entitlement to service connection for head injury with 
seizure disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

C. Hickey, Counsel



INTRODUCTION

The veteran had active service from August 1974 to February 
1976.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the April 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for schizophrenia and head injury with 
seizure disorder.


REMAND

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

In 1986 the veteran in this case executed a VA Form 22-23, 
Appointment of Veterans Service Organization as Claimant's 
Representative in favor of the Georgia Department of Veterans 
Service.  In May 1998 the RO received communication in the 
veteran's behalf from the North Carolina Division of Veterans 
Affairs.  The veteran was subsequently contacted at his 
address of record, advised that only one service organization 
is recognized as an appellant's representative at a time, and 
asked if he wished to change his representation.  Inasmuch as 
the veteran has not filed a new power of attorney or 
indicated his desire to withdraw the existing one in favor of 
the Georgia Department of Veterans Service, that document 
remains in effect.   

Nevertheless, no Statement of Accredited Representative in 
Appealed Case (VA Form 1-646) is of record with regard to the 
issues in the current appeal.  Nor does the record reflect 
that an appointed representative was afforded the opportunity 
to execute this form prior to physical transfer of the file 
to the Board.  Basic due process as well as regulatory law 
mandates that an appellant be accorded full right to 
representation in all stages of an appeal by a recognized 
organization. 38 C.F.R. § 20.600 (1999). 

Accordingly, the case is REMANDED for the actions listed 
below.  



1.  The RO should provide the veteran's 
representative, Georgia Department of 
Veterans Service, with an opportunity to 
execute a VA Form 1-646 in support of the 
veteran's appeal. 

2.  Thereafter, the RO should review the 
veteran's claims on the basis of all 
evidence of record and all applicable law 
and regulations.  If any action taken 
remains adverse to the veteran, he and 
his representative, should be provided a 
supplemental statement of the case and 
the applicable time to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action unless otherwise notified.  The purpose of this REMAND 
is to ensure due process of law.  No inference should be 
drawn regarding the final disposition of the claim as a 
result of this action.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

